Willard Bartlett, J.:
The parties to this action were formerly husband and wife. Their marriage was dissolved by a decree of divorce granted at the instance of the wife on the 30th day of November, 1894. By a written contract between them, dated on the 9th day of November, 1894, but which does not appear to have been delivered to the wife until sometime after the divorce, the husband agreed to pay $2,000 a year to the wife in semi-annual installments of $1,000 each, in consideration of a release of her dower and ah undertaking on her part to save him harmless from any debts of her contracting, for necessaries or otherwise, during her natural life. ■ This contract further authorized and directed one John G. Jenkins, surviving executor of Abby E. Lay tin, deceased, to pay over to the plaintiff or her assigns the said sum of $2,000 a year, and to deduct the same from the moneys due and to grow due to the defendant from said estate.
The wife, who has married again, brings this action to recover *578$2,000 which she claims to be due under that agreement. The defendant sets up five defenses, but it is necessary to consider only one of these in order to dispose of the present appeal. In the second separate defense he avers in substance that his wife being desirous of marrying another man, an agreement was made betweén the par^ ties in 1894 whereby the husband was to facilitate the wife in obtaining a divorce from him by committing adultery and by furnishing her with evidence of such adultery as well as with evidence of adultery previously committed by him, and was not to defend any action brought against him for divorce, and was to agree to pay the v^ife $2,000 a year for life by assigning to her for that purpose a sufficient portion of a trust fund to which he was entitled, and whereby the wife- Undertook to institute such an action for divorce and procure a decree which should omit any provision .for alimony,' costs or counsel fe'e against the husband. -In this defense it is furthermore alleged that the defendant did commit adultery and did furnish his wife with the evidence of his adultery, committed both prior and subsequent to the agreement, whereupon she brought suit against him which he did not defend, and she obtained her decree accordingly, omitting all provision for alimony, costs and counsel fee, and the agreement now sued upon is alleged to have been executed pursuant to the earlier and more comprehensive contract for the divorce proceedings. The defendant’s position is that the contract in suit having been entered into in pursuance and as'a part of the agreement for the divorce, is illegal and void in that the contract as an entirety is contrary to public policy.
On the trial the defendant did not undertake to prove this defense quite as fully as it is pleaded. His counsel avowed his readiness to prove everything therein contained, except the averment that the agreement provided that the husband was thereafter to commit adultery.' With this modification, however, the contract _ still remained a contradi whereby the husband agreed to help his wife to divorce herself from him. by placing in her hands the necessary proof of adultery previously committed, without which, presumably, she could not succeed.
But the learned ¡ trial judge would ■ not allow the defendant to show that his wife entered into any such agreement. The defendant took the stand :as a witness in his own behalf, but .was permitted *579to answer only a single interrogatory out of tire scores of questions which were put to him. The following extract from the record, relating, to the direct examination of the defendant, illustrates how the defense under consideration was treated upon the trial: “ Q. Did she (your wife) then say to you, £ I don’t want to live with you any longer, and if you will furnish me with evidence of your past adultery I will get a divorce and I will not make any claim for counsel fees, costs or alimony, provided you do not defend the action and facilitate me in getting the divorce quickly ? ’ [Objected to by plaintiff as immaterial. Objection sustained. Defendant excepts.] Q. And what else did she say, if anything ? [Objected to by plaintiff as immaterial- Objection sustained. Defendant excepts.] Q. Did she say to you at the same time that you could furnish her with evidence of any previous adultery that you had committed, and did you then say that you did not want to be put in that position, and did she then say that this would be the best thing for both of you to do, and the quicker it is done the better it will suit her ? [Objected to by plaintiff as immaterial. Objection sustained. Defendant excepts.] ”
Here the counsel for the defendant was laboriously endeavoring to ■ prove the second separate defense set up in his answer, as modified by the statement already mentioned, that he would not undertake to show that the agreement contemplated acts of adultery yet to be committed. Although some of the questions were leading in form, they were plainly thus framed so as to make the purpose of counsel manifest to the court, and they were not objected to on that ground. The exclusion of the evidence sought by this line of inquiry can only be justified, it seems to me, if we are prepared to hold that the averments of the answer which that evidence would tend to establish do not constitute a defense.
The averments of the second defense, as limited by counsel’s statement as to what he would attempt to prove thereunder, amounted to this, that the contract to pay the plaintiff $2,000 a year, upon which the present suit is.brought, was part and parcel of a larger contract made between the parties when they were still husband and wife, whereby, among other things, the husband undertook to furnish the wife with proof of past adultery on his own part, in order that she might divorce the defendant and wed another man whom she desired *580to marry. Whether the defendant could have proved these averments is not the question. Should he not have been allowed to introduce evidence tending to prove them ? I think he should; and that if they were established they would show a contract of such a character as to preclude a court of law from giving any effect to it, so far as it remains executory. Agreements between husband and wife for the purpose.of procuring a divorce have often been condemned as contracts against public policy. (Daggett v. Daggett, 5 Paige, 508; Whitney v. Whitney, 4 App. Div. 597; Hungerford v. Hungerford, 16 id. 612, 614; Goodwin v. Goodwin, 4 Day [Conn.], 343 ; Adams v. Adams, 25 Minn. 72; Cross v. Cross, 58 N. H. 373 ; Hardy v. Smith, 136 Mass. 328.) The law favors the maintenance of peace and harmony between husband.and wife, and the restoration of their relations when interrupted; so that while it approves the settlement of matrimonial controversies, it frowns upon agreements fpr the dissolution of marriage. (See Adams v. Adams, 91 N. Y. 381, 384.) But the agreement which the defendant attempted to prove was something more than a contract made simply for the purpose of enabling the wife to procure a divorce. It contemplated the divorce merely as a necessary step to the accomplishment of her desire to marry another man. There was not simply a purpose to get rid of á bad husband, but a purpose to procure one whom the wife already deemed better. Such is the fair construction of the language used by the pleader, and it will hardly be contended that the law should enforce a contract of this nature.
For the error of the trial court in refusing to receive the proof offered by the defendant in support of his second separate defense, the judgment should be reversed and a uew trial granted, with costs to abide the event.
All concurred, j
Judgment and order reversed and new trial granted, costs to abide the event.